NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                       FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE PLASCENCIA-FERNANDEZ,                      No.   17-70572

                Petitioner,                      Agency No. A200-807-159

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jorge Plascencia-Fernandez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his request for a continuance and

ordering him removed. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      To the extent Plascencia-Fernandez challenges the agency’s denial of

cancellation of removal and his request for a continuance, he has waived these

contentions, because he advances no argument to support them. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (“Issues raised in a brief

that are not supported by argument are deemed abandoned.”)

      We lack jurisdiction to consider Plascencia-Fernandez’s unexhausted

contentions that the IJ violated due process or that his former representative was

ineffective. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court

lacks jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency); Correa-Rivera v. Holder, 706 F.3d 1128, 1130

(9th Cir. 2013) (ineffective assistance of counsel claims can be raised by filing a

motion to reopen with the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   17-70572